Exhibit 10(s)

 

HICKORYTECH CORPORATION
2005 DIRECTORS’ INCENTIVE PLAN

 

1.                                       Purpose.

 

The purpose of the HickoryTech Corporation 2005 Directors’ Incentive Plan (the
“Plan”) is to aid in attracting and retaining directors capable of assuring the
future success of HickoryTech Corporation (the “Company”), to offer the
directors incentives to put forth maximum efforts for the success of the
Company’s business and to afford the directors an opportunity to acquire a
proprietary interest in the Company.  Measures to determine whether shares will
be issued under this plan will be based on improvement of shareholder value.

 

2.                                       Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below.

 

(a)                                  “Award” shall mean any Option, Restricted
Stock, Restricted Stock Unit, Dividend Equivalent, Other Stock Grant or Other
Stock-Based Award granted under the Plan.

 

(b)                                 “Award Agreement” shall mean the written
agreement or other instrument or document evidencing an Award granted under the
Plan.  Each Award Agreement shall be subject to the applicable terms and
conditions of the Plan and any other terms and conditions (not inconsistent with
the Plan) determined by the Committee.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, and any regulations promulgated
thereunder.

 

(d)                                 “Committee” shall mean the Compensation
Committee of the Board of Directors of the Company or such other committee of
directors as may be designated by such Board to administer the Plan.  The
Committee shall be comprised of not less than such number of directors as shall
be required to permit Awards granted under the Plan to qualify under Rule 16b-3,
and each member of the Committee shall be a “Non-Employee Director” within the
meaning of Rule 16b-3.

 

(e)                                  “Dividend Equivalent” shall mean any right
granted under Section 5(c) of the Plan.

 

(f)                                    “Eligible Person” shall mean any director
of the Company who is not an employee of the Company.

 

(g)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(h)                                 “Fair Market Value” shall mean (i) the
five-day average of the last sale price of the Shares as reported on the Nasdaq
National Market for each of the five latest trading days on which there was
actual trading ending on the trading day on which there was actual trading
immediately preceding the date of grant of the Award, as reported in The Wall
Street Journal, if

 

--------------------------------------------------------------------------------


 

the Shares are then quoted on the Nasdaq National Market, or (ii) the five-day
average of the closing price of the Shares for each of the five latest trading
days on a national securities exchange on which there was actual trading ending
on the trading day on which there was actual trading immediately preceding the
date of grant of the Award, as reported in The Wall Street Journal, if the
Shares are then being traded on a national securities exchange.

 

(i)                                     “Option” shall mean an option granted
under Section 5(a) of the Plan that is not intended to qualify as an incentive
stock option under Section 422 of the Code or any successor provision.

 

(j)                                     “Other Stock-Based Award” shall mean any
right granted under Section 5(e) of the Plan.

 

(k)                                  “Other Stock Grant” shall mean any right
granted under Section 5(d) of the Plan.

 

(l)                                     “Participant” shall mean any Eligible
Person designated to be granted an Award under the Plan.

 

(m)                               “Person” shall mean any individual,
corporation, partnership, association or trust.

 

(n)                                 “Restricted Stock” shall mean any Share
granted under Section 5(b) of the Plan.

 

(o)                                 “Restricted Stock Unit” shall mean any unit
granted under Section 5(b) of the Plan evidencing the right to receive a Share
(or a cash payment equal to the Fair Market Value of a Share) at some future
date.

 

(p)                                 “Rule 16b-3” shall mean Rule 16b-3
promulgated by the Securities and Exchange Commission under the Exchange Act or
any successor rule or regulation.

 

(q)                                 “Shares” shall mean shares of Common Stock,
no par value per share, of the Company or such other securities or property as
may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.

 

3.                                       Administration.

 

The Plan shall be administered by the Committee.  Subject to the terms of the
Plan and applicable law, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement; provided, however, that the Committee shall not
adjust or amend the exercise price of Options previously awarded to any
Participant, whether through amendment, cancellation or replacement grants, or
any other means; (vi) accelerate the exercisability of any Option or the lapse
of restrictions relating to any Award; (vii) determine whether, to what extent
and under what circumstances Options may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made

 

2

--------------------------------------------------------------------------------


 

under, the Plan; and (ix) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan.  Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any Participant
and any holder or beneficiary of any Award.

 

4.                                       Shares Available for Awards.

 

(a)                                  Shares Available.  Subject to adjustment as
provided in Section 4(c), the number of Shares available for granting Awards
under the Plan shall be 200,000.  If an Award should expire or become
unexercisable for any reason without Shares having been issued in full, the
Shares that were subject to the expired portion of such Award shall become
available for future grant under the Plan.

 

(b)                                 Accounting for Awards.  For purposes of this
Section 4, if an Award entitles the holder thereof to receive or purchase
Shares, the number of Shares covered by such Award or to which such Award
relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan.

 

(c)                                  Adjustments.  In the event that the Board
of Directors shall determine that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spinoff, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares such that an adjustment is determined by the Board
of Directors to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities or other property)
which thereafter may be made the subject of Awards, (ii) the number and type of
Shares (or other securities or other property) subject to outstanding Awards and
(iii) the purchase or exercise price with respect to any Award; provided,
however, that the number of Shares covered by any Award or to which such Award
relates shall always be a whole number.

 

5.                                       Awards.

 

(a)                                  Options.  The Committee is hereby
authorized to grant Options to Eligible Persons with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i)                                     Exercise Price.  The exercise price per
Share purchasable under an Option shall be determined by the Committee;
provided, however, that such purchase price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of such Option.

 

(ii)                                  Option Term.  The term of each Option
shall be fixed by the Committee.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Time and Method of Exercise.  The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms in which,
payment of the exercise price with respect thereto may be made or deemed to have
been made.

 

(b)                                 Restricted Stock and Restricted Stock
Units.  The Committee is hereby authorized to grant Awards of Restricted Stock
and/or Restricted Stock Units to Eligible Persons with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine:

 

(i)                                     Restrictions.  Shares of Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right with respect thereto), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise as the
Committee may deem appropriate.

 

(ii)                                  Stock Certificates.  At the time that
Restricted Stock is granted to an Eligible Person, such Shares of Restricted
Stock shall be issued and held by the Company or held in nominee name by the
stock transfer agent or brokerage service selected by the Company to provide
such services for the Plan.  No stock certificates evidencing such Restricted
Stock shall be issued to the Participant prior to the lapse or waiver of
restrictions applicable to such Restricted Stock.  Stock certificates registered
in the name of the Participant shall be delivered to the Participant promptly
after the applicable restrictions lapse or are waived.  In the case of
Restricted Stock Units, no Shares shall be issued at the time such Awards are
granted.

 

(iii)                               Forfeiture; Delivery of Shares.  Except as
otherwise determined by the Committee, upon a Participant’s termination of
service as a director of the Company (as determined under criteria established
by the Committee) during the applicable restriction period, all Shares of
Restricted Stock and all Restricted Stock Units held by the Participant at such
time shall be forfeited and reacquired by the Company; provided, however, that
the Committee may, when it finds that a waiver would be in the best interest of
the Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units; provided
further that, notwithstanding the foregoing, upon termination of service as a
director by reason of the death of such director, or retirement from the Board
of Directors in accordance with the retirement policy adopted by the Company’s
Board of Directors from time to time, all remaining restrictions with respect to
Shares of Restricted Stock or Restricted Stock Units held by such director shall
lapse.  Shares representing Restricted Stock that is no longer subject to
restrictions shall be delivered to the holder thereof (or the beneficiary or
personal representative of such holder, as the case may be, in the event of
death of such holder) promptly after the applicable restrictions lapse or are
waived.  Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Units evidencing the right to receive Shares, such
Shares shall be issued and delivered to the holder of the Restricted Stock
Units.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Dividend Equivalents.  The Committee is
hereby authorized to grant to Eligible Persons Dividend Equivalents under which
the Participant shall be entitled to receive payments (in cash, Shares, other
securities or other Awards as determined in the discretion of the Committee)
equivalent to the amount of cash dividends paid by the Company to holders of
Shares with respect to a number of Shares determined by the Committee.  Subject
to the terms of the Plan and any applicable Award Agreement, such Dividend
Equivalents may have such terms and conditions as the Committee shall determine.

 

(d)                                 Other Stock Grants.  The Committee is hereby
authorized, subject to the terms of the Plan, to grant to Eligible Persons
Shares without restrictions thereon as are deemed by the Committee to be
consistent with the purpose of the Plan.

 

(e)                                  Other Stock-Based Awards.  The Committee is
hereby authorized to grant to Eligible Persons such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares, as are deemed by the Committee to be
consistent with the purpose of the Plan.  Subject to the terms of the Plan and
any applicable Award Agreement, the Committee shall determine the terms and
conditions of such Awards.  Shares delivered pursuant to a purchase right
granted under this Section 5(e) shall be purchased for such consideration, which
may be paid by such method or methods and in such form or forms (including,
without limitation, cash, Shares or other Awards, or any combination thereof),
as the Committee shall determine.

 

(e)                                  General.

 

(i)                                     Forms of Payment under Awards.  Subject
to the terms of the Plan and any applicable Award Agreement, payments or
transfers to be made by the Company upon the grant, exercise or payment of an
Award may be made in such form or forms as the Committee shall determine
(including, without limitation, cash, Shares or other Awards, or any combination
thereof) and may be made in a single payment or transfer or in installments, in
each case in accordance with rules and procedures established by the Committee.

 

(ii)                                  Limits on Transfer of Awards.  No Award
and no right under any such Award shall be transferable by a Participant other
than by will or by the laws of descent and distribution; provided, however,
that, a Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant and
receive any property distributable with respect to any Award upon the death of
the Participant.  Each Option shall be exercisable during the Participant’s
lifetime only by the Participant or, if permissible under applicable law, by the
Participant’s guardian or legal representative within six months following the
death of the Participant.  No Award or right under any such Award may be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company.

 

(iii)                               Term of Awards.  The term of each Award
shall be for such period as may be determined by the Committee.

 

5

--------------------------------------------------------------------------------


 

(iv)                              Restrictions; Securities Exchange Listing. 
All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.  If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and until such Shares or other securities have been admitted for trading on such
securities exchange.

 

6.                                       Amendment and Termination; Corrections.

 

(a)                                  Amendments to the Plan.  The Board of
Directors of the Company may amend, alter, suspend, discontinue or terminate the
Plan; provided, however, that, notwithstanding any other provision of the Plan
or any Award Agreement, no amendment to the Plan will be made without the prior
approval of the shareholders of the Company that: (i) requires shareholder
approval under the rules or regulations of the National Association of
Securities Dealers, Inc. or any securities exchange that are applicable to the
Company; (ii) permits repricing of Options which is prohibited by
Section 3(a)(v); (iii) increases the number of shares authorized under the Plan
as specified in Section 4(a); or (iv) permits the award of Options at a price
less than 100% of the Fair Market Value of a Share on the date of grant of such
Option, as prohibited by Section 5(a)(i).

 

(b)                                 Amendments to Awards.  Subject to the
provisions of the Plan, the Committee may waive any conditions of or rights of
the Company under any outstanding Award, prospectively or retroactively.  The
Committee may not amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, without the consent of the
Participant or holder or beneficiary thereof, except as otherwise herein
provided.

 

(c)                                  Correction of Defects, Omissions and
Inconsistencies.  The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry the Plan into effect.

 

7.                                       General Provisions.

 

(a)                                  No Rights to Awards.  No Eligible Person,
Participant or other Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Eligible
Persons, Participants or holders or beneficiaries of Awards under the Plan.  The
terms and conditions of Awards need not be the same with respect to different
Participants.

 

(b)                                 Award Agreements.  No Participant shall have
rights under an Award granted to such Participant unless and until an Award
Agreement shall have been duly executed on behalf of the Company; provided,
however, that no Award Agreement shall be required in connection with any Other
Stock Grant made pursuant to Section 5(d).

 

(c)                                  No Rights of Shareholders.  Except with
respect to Restricted Stock, neither a Participant nor the Participant’s legal
representative shall be, or have any of the rights and

 

6

--------------------------------------------------------------------------------


 

privileges of, a shareholder of the Company in respect of any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
certificates for such Shares shall have been issued.

 

(d)                                 Governing Law.  The internal law, and not
the law of conflicts, of the State of Minnesota will govern all questions
concerning the validity, construction and effect of the Plan and any rules and
regulations relating to the Plan.

 

(e)                                  Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
purpose or intent of the Plan or the Award, such provision shall be stricken as
to such jurisdiction or Award, and the remainder of the Plan or any such Award
shall remain in full force and effect.

 

(f)                                    No Trust or Fund Created.  Neither the
Plan nor any Award, shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company pursuant to an Award, such right shall be
no greater than the right of any unsecured general creditor of the Company.

 

(g)                                 No Fractional Shares.  No stock certificate
for a fractional Share shall be issued or delivered pursuant to the Plan or any
Award, and the Committee shall determine, in connection with the issuance or
delivery of any stock certificate pursuant to an Award, whether cash shall be
paid in lieu of any fractional Share or whether such fractional Share and any
rights thereto shall be canceled, terminated or otherwise eliminated.

 

(h)                                 Headings.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

8.                                       Effective Date of the Plan.

 

The Plan shall be effective as of the date of its approval by the shareholders
of the Company.

 

9.                                       Term of the Plan.

 

Awards shall only be granted under the Plan during a 10-year period beginning on
the effective date of the Plan.  However, unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond the end of such 10-year period, and the authority of the Committee
provided for hereunder with respect to the Plan and any Awards, and the
authority of the Board of Directors of the Company to amend the Plan, shall
extend beyond the end of such period.

 

7

--------------------------------------------------------------------------------